DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Canton (US 20190181431 A1).
Regarding claim 1, Canton discloses an electrode laminate (abstract, “electrode”) for a battery, comprising: 
a current collector complex comprising adhesive portions (P34, Figs 1B-1C, binder/adhesive 120) and a current collector portion (P34, Figs. 1B-1C, current collector 110) that comprises at least a current collector, and 

wherein an active material layer-side main surface of the current collector portion and active material layer-side main surfaces of the adhesive portions are formed to be one flat surface (Figs. 1B-1C), and the current collector portion and the active material layer are attached by the adhesive portions (P34, Figs. 1B-1C, attachment substance 120 binds the active material 130 and current collector 110).
Claim 1 additionally recites the limitation that the electrode laminate is for an all-solid-state battery. The above limitation does not impose any specific, inherent structure to the electrode laminate. While Canton does not explicitly disclose that the electrode is for a solid battery, the electrode of Canton has all of the claimed structures of the claimed electrode laminate and thus could be used in a solid battery, therefore meeting the limitations of claim 1. 

Regarding claim 2, Canton teaches a method for producing an electrode laminate for a battery, the method comprising: 
forming a current collector complex comprising adhesive portions and a current collector portion that comprises at least a current collector (Fig. 2, P35, steps 210, 220), wherein a main surface of the current collector portion and main surfaces of the adhesive portions are formed to be one flat surface (Figs. 1B-1C), and 
attaching the current collector portion and an active material layer by the adhesive portions by forming the active material layer on a main surface of the current 
Claim 2 additionally recites the limitation that the electrode laminate is for an all-solid-state battery. The above limitation does not impose any specific, inherent structure to the electrode laminate. While Canton does not explicitly disclose that the electrode is for a solid battery, the electrode of Canton has all of the claimed structures of the claimed electrode laminate and thus could be used in a solid battery, therefore meeting the limitations of claim 2. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200365900 A1 discloses a primer layer between the current collector and the active material which functions as an adhesive. 
US 20200136190 A1 discloses a method that includes applying adhesive in a dot-like state to an electrode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./           Examiner, Art Unit 1729

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729